Citation Nr: 1206235	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  06-25 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2007, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.  

In July 2007, the Board denied the Veteran's claim for service connection for PTSD. The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In July 2008, the Court granted the parties' Joint Motion remanding the issue. 

The Board remanded this claim in November 2008 and July 2011 for further development.  

The Board also notes that although the Veteran initially filed a claim for service connection for PTSD, the Board has restyled the issue to include any potentially relevant psychiatric claims raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of service connection for an acquired psychiatric disorder to include PTSD.  When this claim was last before the Board in July 2011 it was determined that a VA examination was needed for proper adjudication of the claim.  Specifically, the RO was instructed to schedule the Veteran for a VA examination.  

The evidence shows that the RO sent the Veteran notice of a proposed examination in July 2011.  In that correspondence, the RO notified the Veteran that an examination may be scheduled, and of the consequences for his failure to report, including that the claim shall be rated based on the evidence of record or even denied.  The mail was undeliverable and it appears that other correspondence sent to the Veteran within the same time frame was also undeliverable.  The record indicates that the Veteran failed to report for the scheduled August 2011 VA examination.  

The RO determined in August 2011 that the Veteran was lost.  However, within months of that determination in October 2011 the RO sent the Veteran correspondence to a different address and it was not returned.  It is clear that the Veteran is not lost.  As a review of the record discloses that the Veteran was not notified of the VA examination scheduled in August 2011, we find that a remand is warranted to give the Veteran proper notice and afford him the opportunity to present for a VA examination.  

A remand by either the Court or the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the RO is again requested to comply with the Board's remand directives, as stated below. 

Accordingly, the case is REMANDED for the following action:

After proper notice is sent to the Veteran, the Veteran is to be scheduled for a VA examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  On examination, the examiner should report all psychiatric disabilities found to be present. 

After examining the Veteran and reviewing the claims file, the examiner should respond to the following: 

Is it at least as likely as not (a 50% or higher degree of probability) that any current psychiatric disorder(s) was/were manifested during or otherwise caused by the Veteran's active duty or any incident therein? If so, clearly identify such current psychiatric disorder(s). 

If PTSD is diagnosed, the examiner should respond to the following: 

Are the Veteran's PTSD symptoms related to the Veteran's fear of in-service hostile military or terrorist activity? 

The examiner should provide adequate rationale for all opinions expressed and conclusions reached.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


